DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 30 September 2021 amends claims 1, 4, 10, and 12. Claims 8 and 11 have been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Additionally, claim 1 has been amended by adding the limitation of claim 11, deemed to be allowed after proposing its amendments during the Examiner’s interview of 6/9/2021.” In response, the limitations of claim 11 were never identified as allowable. The discussion of proposed amendments 
Applicant argues, “’Fiscal code’ has been replaced with Federal Tax Identification Number (EIN) of Social Security Number (SSN)…Please consider that according to the Italian patent application from which this application is derived, ‘fiscal code’ in Italy is known to be equivalent to the Social Security Number in the U.S.” In response, Shear discloses account information that includes social security numbers ([0689]).
Applicant argues, “Additionally, claim 12 has been amended with the inclusion of the limitations of claim 8:…Claim 12 is now distinguishing from the cited prior art applicant respectfully requests that claim 12 be allowed in the application.” This argument is not persuasive because claim 8 was rejected in view of the prior art in the Final rejection mailed 14 May 2021 (“Final”)(See pages 10-11). Therefore, amended claim 12 would be rejected for the same rationale presented in the Final with respect to claims 8 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel, U.S. Publication No. 2015/0172894, in view of Heath, U.S. Publication No. 2013/0018705, in view of Shear, U.S. Publication No. 2015/0033305, and further in view of Brydon, U.S. Patent No. 7,702,724. Referring to claim 1, Gabel discloses a user downloading and installing an app on their mobile device ([0011] & [0057] & Figure 1, elements 116, 118, 120, or 122), which meets the limitation of downloading on a mobile device a software application implementing functions of the invention by means of a user registration. After downloading the app, the user performs a registration process utilizing a registration interface of the app, in order to register for an account such that the registration process requires submission of a user password ([0042]), which meets the limitation of creating a password to ensure the safety of the application access. The registration process additionally requires the user to provide, utilizing a registration interface of the app ([0042]), the user’s name, email address, driver’s license number ([0042]), which meets the limitation of inserting in said software application the data: user name, email address, identity card number, driving license number. The mobile devices are cellular devices ([0077]: cellular phones inherently include an IMEI), which meets the limitation of entering the imei. The registered service provides access to insurance information, taxi, towing, repair, and legal services ([0028]: Examiner notes that the service providers of Gabel read on the claimed organizational entities), which meets the limitation of wherein said organizational entity can access only and exclusively its own department. The service utilizes GPS functionality to track the user’s current location ([0044] & [0052] & [0077]: GPS functionality includes a preloaded list of all national cities/towns), which meets the limitation of said organizational entity will have a preloaded list of all national cities/town. Once registered, the user can send a request for document translation ([0089]: document upload via phone app to remote system) such that the user is provided with the translated document ([0090]: the storage location of the received translated document would read on the claimed specific folder), which meets the limitation of requesting an organizational entity to issue a certified document, by sending a request from the mobile device, [together with an associated identification alphanumeric code], getting on the mobile device, the certified documents in a specific folder always available to the user. Gabel makes it clear that the translated documents are sent back to the user’s mobile device by the same remote system that was requested to provide the translation ([0090]), which meets the limitation of wherever said documents are uploaded to the mobile device only and exclusively by the organizational entity directly from a software application implementing the functions of the invention. The documents are communicated between the remote system and the user’s mobile device using email ([0088]), which meets the limitation of wherein said document is sent by the mobile device by email. The user’s mobile device includes an interface that allows for users to view the documents on the mobile device (Figure 7B & [0070]: document presented for display can be viewed by anyone and that would include a public official as claimed. Additionally, display to a public official would be considered an intended use limitation, and if the prior art structure is capable of performing the intended use, then it meets the claim.), which meets the limitation of and wherein said document may be displayed directly from the mobile device to a public official who so requested. The mobile device can be smartphone or tablet computer ([0029]), which meets the limitation of wherein said mobile devices comprise smartphones and tablets.
Gabel does not disclose generating a unique identifier for the registered account. Heath discloses a mobile application that generates a unique identification code such as an account ID that is utilized to request service content such that the service content is provided such that the content includes the account ID ([0053]: the data transmission contents contain data that includes at a minimum account ID & [0088]: identification code is unique would read on the claim limitation that requires the alphanumeric code to be unique), which meets the limitation of generating by means of said software an alphanumeric code, and user identifier, said alphanumeric code being unique, request from the mobile device, together with an associated identification alphanumeric code. The unique identification code can be generated by the mobile device ([0088]), which meets the limitation of an associated identification alphanumeric code, generated directly by a mobile device software application implementing functions of the invention. The service content is provided such that the content includes the account ID ([0053]: the data transmission contents contain data that includes at a minimum account ID…), which meets the limitation of wherein each document sent to the user will have its associated alphanumeric identifier, so that said document is considered valid and official. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the app registration process of Gabel to have included the generation of a unique account ID that is associated with requested and provided services in order to create a direct association between the user, the user’s device, and the account as suggested by Heath ([0053]).
Gabel, as modified in view of Heath above, does not disclose that the registration information includes the user’s social security number, picture/selfie, and health card. Shear discloses account information that includes social security numbers ([0689]), personal pictures ([0692]), and health care related information ([0694]), which meets the limitation of inserting social security number, selfie data, health card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registration information of Gabel to have included the user’s social security number, picture, and health care related information because Shear discloses that such information is well known in the art as account information that could have been included in the registration of Gabel with a reasonable expectation of success.
Gabel discloses that the app includes interfaces that allow for the user to access/edit their documents (Figures 7B & 10E & [0080]). The documents can include legal and government documents such as immigration documents ([0088]: immigration documents would represent national level information) and the user account is registered verified personal information such as a driver’s license and a password ([0042]), which meets the limitation of wherein said certified document is verified as valid and authentic for any legal effect [by entering a correspondent associated alphanumeric code] to be used to search a dedicated website, linking to a national server containing profiles of each user with verified personal identity. Registered users can access, through the system, government entities ([0030] & [0088]) along with other service providers ([0027]-[0028] & [0030]) such that the registered users access the system by entering a correct password ([0048]: correct password entry would read on the claimed verify personal identity only by entering the personal alphanumeric code), which meets the limitation of wherein said national server receiving the personal alphanumeric code is verifying personal user identity. 
Gabel, as modified in view of Heath and Shear above, does not specify that the documents are requested and accessed using an alphanumeric identifier. Brydon discloses web service application that requests and accesses documents from a server utilizing unique alphanumeric identifiers (Figure 1 & Col. 11, lines 36-64: Applicant’s specification on page 4, lines 5-11 discloses that the claimed verifying the documents as valid and authentic is accomplished by determining that the document alphanumeric is in the server. This concept is taught by Brydon because the specific document alphanumeric is utilized by the service server to access the corresponding document), which meets the limitation of wherein said certified document is verified as valid and authentic for any legal effect by entering a correspondent associated alphanumeric code to be used to search a dedicated website, linking to a national server containing profiles of each user with verified personal identity, and verifying the actual validity and authenticity of the certified document. Examiner notes that the limitation specifies that the claimed national server contains “profiles of each user with verified personal identity” represents non-functional descriptive material, because the claimed profiles are never functionality utilized in the claims. Therefore, the limitation is represents non-functional descriptive material and is not given patentable weight (See MPEP 211.04 & 2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the documents of Gabel to have been requested and accessed utilizing a unique alphanumeric identifier in order to validate the document request as suggested by Brydon (Col. 12, lines 6-23).
Referring to claim 2, Gabel discloses that the user device can include biometric sensors to collect fingerprint or facial features ([0098]), which meets the limitation of the addition of using a fingerprint, iris or facial recognition. Once registered, the user can send a request for document translation by uploading a document to be translated ([0089]) such that the user is provided with the translated document ([0090]), which meets the limitation of the placement of all needed documents to obtain a certificate document on the mobile device.
Referring to claim 4, Gabel does not disclose generating a unique identifier for the registered account. Heath discloses a mobile application that generates a unique identification code such as an account ID that is utilized to request service  content ([0046] & [0053]) such that the central service system receives the account ID and utilizes the received account ID to identify user account information that corresponds to the account ID ([0047]-[0048]), which meets the limitation of wherein said associated identification alphanumeric code is verified by said software application implementing functions of the invention, said software is installed at the organization entity facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the app registration process of Gabel to have included the generation of a unique account ID that is associated with requested and provided services in order to create a direct association between the user, the user’s device, and the account as suggested by Heath ([0053]).
Referring to claim 9, Gabel discloses that the documents can include driver’s licenses ([0044]), which meets the limitation of wherein said certified document is selected from the group consisting of driving licenses.
Referring to claim 12, Gabel discloses that the service provider system include interfaces allowing an administrator to specify ranges for referral services provided by the system ([0039]: ability to specify ranges shows that the interface provides customization and would therefore be considered software equipped with a customizable menu as claimed), which meets the limitation of wherein said organizational entity has the software application equipped with a customizable menu. The service provider also provide access to requested timestamped user documents (Figures 7B & 10E: timestamp information would read on the claimed alphanumeric code), which meets the limitation of said software application allows to process a certified document request, retrieving requested data from a national, regional, provincial, communal databases, and by means of said software, send the certified document with a relevant alphanumeric code to the applicant’s mobile device.
Gabel discloses that the registered users request services from businesses whose location is relative to the registered user’s current location ([0050] & [0055]), which meets the limitation of wherein said organizational entity is selected from the group consisting of city offices. The businesses provide services to a plurality of registered users ([0030]: business providing services to a plurality of users shows a one-to-many relationship), which meets the limitation of wherein said method does not allow a one-to-one relationship between users and said competent authorities.
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel, U.S. Publication No. 2015/0172894, in view of Heath, U.S. Publication No. 2013/0018705, in view of Shear, U.S. Publication No. 2015/0033305, in view of Brydon, U.S. Patent No. 7,702,724, and further in view of Wenneberg, U.S. Publication No. 2007/0004455. Referring to claim 6, Gabel, as modified in view of Heath and Shear, does not disclose replacing a mobile device with a different one. Wenneberg discloses an automatic provisioning system that is implemented when a user replaces a mobile device such that the new mobile device downloads the same applications that were downloaded to the old mobile device ([0035]), which meets the limitation of whenever said mobile device is replaced by a different one, said software application needs to be downloaded again by the user. When the mobile device is replaced, the IMEI of the new mobile device is stored in a repository ([0031]), which meets the limitation of a new alphanumeric imei/iccid code will be generated replacing the previous one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Gabel to have allows for mobile device replacement such that the mobile device applications are re-downloaded on the replacement device in order to provide automatic provisioning of all the relevant information that the mobile device user will need as suggested by Wenneberg ([0024] & [0033]-[0034]).
Referring to claim 7, Gabel, and modified in view of Heath and Shear above, does not disclose replacing a mobile device with a different one. Wenneberg discloses an automatic provisioning system that is implemented when a user replaces a mobile device such that the new mobile device downloads the same applications that were downloaded to the old mobile device ([0035]: replacement of mobile device could occur for any reason which would cover being lost or stolen), which meets the limitation of whenever said mobile device is lost or stolen, said software application needs to be downloaded again by the user. Examiner notes that the notion of a mobile device being lost or stolen does not receive patentable weight as it pertains to the replacement of the mobile device. Specifically, the reasons why a mobile device is replaced represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the new mobile device of Wenneberg could certainly have been introduced after the old mobile device was lost or stolen. When the mobile device is replaced, the IMEI of the new mobile device is stored in a repository ([0031]), which meets the limitation of a new alphanumeric imei/iccid code will be generated replacing the previous one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Gabel to have allows for mobile device replacement such that the mobile device applications are re-downloaded on the replacement device in order to provide automatic provisioning of all the relevant information that the mobile device user will need as suggested by Wenneberg ([0024] & [0033]-[0034]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel, U.S. Publication No. 2015/0172894, in view of Heath, U.S. Publication No. 2013/0018705, in view of Shear, U.S. Publication No. 2015/0033305, in view of Brydon, U.S. Patent No. 7,702,724, and further in view of Pacotto, U.S. Publication No. 2016/0140574. Referring to claim 10, Gabel discloses that the app includes an interface that allows for a user to register with the service such that the interface requests user entry of user’s name, driver’s license number, phone number (Figure 9 & [0042]: driver’s license number would read on the claimed identity card number), which meets the limitation of at least one registration module, and where said registration module comprises a first mask requiring personal data of a user to be registered using first and last name, [date of birth, place of birth], identity card number, phone number. The user registration additionally requires the user to provide a user password ([0042]: user password would be equivalent to the claimed pin code), which meets the limitation of and wherein said registration module requires a pin code generation. The registration data is provided to the system servers and stored in a database ([0030]), which meets the limitation of wherein said personal data of the user data will be sent to a server. Successfully authenticated users can view their registered personal data from the “personal data area” of the home screen such that the server will provide the user with their registered personal data (Figures 3A-3B & [0044]: providing the user with access to their registered personal data would act as a receipt of successful registration because the fact that the server has the personal data that the user registered validates to the user that the registration procedure was successfully performed), which meets the limitation of a receipt of a successful registration will be received by said user. The app includes interfaces (Figures 3A, 3I, 7A, 7B & 10E: Figures show a home page/main menu, figure 3A, such that the user navigates through menu selection to arrive at the various document functionality listed below) that allow for the user to access/edit their documents (Figures 7B & 10E & [0080]: giving the user the ability to view/edit documents equates to providing the user with the knowledge of available documents and requesting those documents from the server to be presented to the user for viewing/editing), delete documents ([0080]: deleting documents would be equivalent to document elimination), which meets the limitation of wherein said document request module is organized using a home page and a main menu comprising available documents, document request, and document elimination. The functionality of the system, which includes access to stored documents (Figures 7B & 10E: providing access to requested documents reads on the claimed meet any possible certified document request based on the claim interpretation set forth above in the 112a rejection), can be implemented in a software application that can be downloaded from a third party and installed on the user’s mobile device ([0028]-[0029]: accessibility of the application from third party allows for access to any user nationwide and therefore, the application would be considered to be a single software nationwide), which meets the limitation of wherein said software application is a single software nationwide to meet certified document requests.
Gabel, and modified in view of Heath above, does not disclose that the registration information includes picture/selfie and a fingerprint. Shear discloses registered account information that includes fingerprint biometrics ([0217]), personal pictures ([0692]), and social security numbers ([0689]), which meets the limitation of wherein said registration module comprises a first display mask requiring personal data of a user to be registered using social security number (SSN), wherein said registration module comprises a second display mask, requiring a selfie and a fingerprint. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registration information of Gabel to have included the user’s social security number, picture and fingerprint biometrics because Shear discloses that such information is well known in the art as account information that could have been included in the registration of Gabel with a reasonable expectation of success.
Gabel, as modified in view of Heath and Shear above, does not disclose that the requested registration information include date of birth and place of birth. Pacotto discloses a user registration procedure on an app that requires user entry of the user’s date of birth and place of birth ([0653]-[0662]), which meets the limitation of wherein said registration module comprises a first display mask for requiring personal data of a user to be registered using date of birth, place of birth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registration procedure of Gabel to have additionally required user entry of the user’s date of birth and place of birth because Pacotto discloses that date of birth and place of birth is representative of a finite amount of possible registration data that can be submitted to register a user with a reasonable expectation of success (Pacotto: [0647]-[0670]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel, U.S. Publication No. 2015/0172894 (“Gabel 1”), in view of Heath, U.S. Publication No. 2013/0018705, in view of Shear, U.S. Publication No. 2015/0033305, in view of Brydon, U.S. Patent No. 7,702,724, and further in view of Gabel, U.S. Publication No. 2016/0182707 (“Gabel 2”). Referring to claim 13, Gabel 1 discloses a user downloading and installing an app on their mobile device ([0011] & [0057] & Figure 1, elements 116, 118, 120, or 122) such that the users can access service providers ([0028]) and legal/government document access ([0088]-[0089]), which meets the limitation of and to facilitate a creation, use and safe access to retrieved information from a public or private network, through portable electronic devices.
Gabel 1, as modified in view of Heath and Shear above, does not specify that the information accessed through the service providers is encrypted. Gabel 2 discloses a similar system that provides users access to service providers such that the service provider information is encrypted prior to being provided ([0037]), which meets the limitation of wherein said method comprises an information security function for privacy protection to ensure integrity of individual data acquired, confidential personal information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the information access through the service providers in Gabel 1 to have been encrypted in order to ensure privacy and security of the information as suggested by Gabel 2 ([0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437